Case 1:20-cv-00063-JTN-RSK ECF No. 26, PageID.74 Filed 06/03/21 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN


                                      MINUTES
Case No: 1:20-cv-00063-JTN-RSK

Caption: McNair #513007 v. Pratt et al

Date:               Time:                            Place:            Magistrate Judge:
June 3, 2021        11:00-11:12 a.m.                 Grand Rapids      Hon. Ray Kent

                                      APPEARANCES

 PARTY TYPE:            COUNSEL:                               REPRESENTING:

PLAINTIFF:      Keith L. Altman               David McNair #513007
DEFENDANT:      Matthew T. Tompkins           Collin Pratt




                                       PROCEEDINGS


NATURE OF HEARING:

Date and time scheduled for Rule 16 Scheduling Conference held by telephone; order
staying case and rescheduling Rule 16 Scheduling Conference to issue.




                           Proceedings Not Digitally Recorded

                                  Deputy Clerk: S. Carpenter
